Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funkhouser (US 4064584) in view of Crenshaw (US 4254730) and Bergeron (US 4981100). Funkhouser discloses the basic claimed structure including an entertainment barge with a first deck 14, a hull 12, a second deck 60 above and parallel to the first deck and at least one propulsion motor (at 20) attached to the rear of the first deck. Not disclosed by Funkhouser are pontoons and retractable spuds. Crenshaw teaches retractable spuds 12 (Figure 1). Bergeron teaches pontoons 17. It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Funkhouser with retractable spuds for safety via stability when anchored as taught by Crenshaw and to including pontoon for stability and safety as taught by Bergeron. With respect to claim 3, note Bergeron, column 2, lines 17-37. The combination combines known features to achieve predictable results.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funkhouser (US 4064584) in view of Crenshaw (US 4254730) and Bergeron (US 4981100), as applied to claim 1 above, Leitz (US 4073078). Not disclosed by Funkhouser are winch retractable spuds. Leitz teaches winch 28a retractable spuds (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Funkhouser with winch retractable spuds for low cost as taught by Leitz. The combination combines known features to achieve predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funkhouser (US 4064584) in view of Crenshaw (US 4254730) and Bergeron (US 4981100), as applied to claim 1 above, and further in view of Tarver (US 5742956). Not disclosed by Funkhouser is a modular bathroom and kitchen. Tarver teaches a modular bathroom (column 2, lines 20-22) and kitchen (column 2, lines 60-65). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Funkhouser with a modular kitchen and bathroom as taught by Tarver for low cost. The combination combines known features to achieve predictable results.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funkhouser (US 4064584) in view of Crenshaw (US 4254730) and Bergeron (US 4981100), as applied to claim 1 above, and further in view of Foster (US 9908590). Not disclosed by Funkhouser is an adjustment motor in a corner. Foster teaches a corner adjustment motor 26 (Figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Funkhouser with a corner adjustment motor as taught by Foster for improved propulsion. The combination combines known features to achieve predictable results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funkhouser (US 4064584) in view of Tarver (US 5742956). Not disclosed by Funkhouser is a modular bathroom and kitchen (column 2, lines 60-65). Tarver teaches a modular bathroom (column 2, lines 20-22) and kitchen (column 2, lines 60-65). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Funkhouser with a modular kitchen and .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funkhouser (US 4064584) in view of Tarver (US 5742956), as applied to claim 17 above, and further in view of Foster (US 9908590). Not disclosed by Funkhouser is an adjustment motor in a corner. Foster teaches a corner adjustment motor 26 (Figure 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Funkhouser with a corner adjustment motor as taught by Foster for improved propulsion. The combination combines known features to achieve predictable results.
Claims 4-6, 8-9, 18-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 and 22-23 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US 2011/0132250) show a floating building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617